In an action to recover damages for injuries to person and property, defendant appeals from an order of the Supreme Court, Suffolk County, dated July 7, 1960, granting plaintiff’s motion for summary judgment and directing an assessment of damages, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, without costs, and motion denied. In our opinion, there are questions of fact which preclude granting summary judgment. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.